UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2017 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number333-216465 SHEMN CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 3100 (Primary Standard Industrial Classification Code Number) 37-1836726 (I.R.S. EmployerIdentification Number) Baiyun District, Fuli Taiyuan A9, 904, Guangzhou, China, 510165 Phone: 323-985-4212 E-mail: inf@shemncorp.com (Address, including zip code, and telephone number, Including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ( ) Large accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ( ) No (X) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 3,000 ,000 common shares issued and outstanding as of July 31, 2017. SHEMN CORP. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) 3 Balance Sheets as of July 31, 2017 (Unaudited) and January 31, 2017 Interim Unaudited Statement of Operations for the three and six months ended July 31, 2017 4 5 Interim Unaudited Statement of Cash Flows for the six months ended July 31, 2017 6 Notes to the Interim Unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION: Item 1. Legal Proceedings 16 Item 1A Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Securities Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying interim financial statements of Shemn Corp. (“the Company”, “we”, “us” or “our”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. The interim financial statements are condensed and should be read in conjunction with the company’s latest annual financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 Shemn Corp. BALANCE SHEET July 31, 2017 (UNAUDITED) ASSETS July 31, 2017 January 31, 2017 Current Assets Cash and cash equivalents $ 941 555 Prepaid expenses - 4,000 Inventory 6,686 - Total Current Assets $ Fixed Assets Equipment, net $ 2,099 - Total Fixed Assets $ - Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Related Party Loans 8,100 1,600 Accounts Payable 940 - Total Current Liabilities $ Total Liabilities $ Stockholder’s Equity Common stock, par value $0.001; 75,000,000 shares authorized,3,000,000 shares issued and outstanding 3,000 3,000 Additional paid in capital - - Accumulated income (deficit) (2,314 ) (45 ) Total Stockholder’s Equity $ Total Liabilities and Stockholder’s Equity $ See accompanying notes, which are an integral part of these financial statements 4 Shemn Corp. STATEMENT OF OPERATIONS Three and six months ended July 31, 2017 (UNAUDITED) Three months ended July 31, 2017 Six months ended July 31, 2017 REVENUES $ 5,000 11,120 Cost of Goods Sold 3,046 4,014 Gross Profit 1,954 7,106 OPERATING EXPENSES General and Administrative Expenses 3,122 9,375 TOTAL OPERATING EXPENSES ) ) NET INCOME (LOSS) FROM OPERATIONS ) ) PROVISION FOR INCOME TAXES - - NET INCOME (LOSS) $ ) ) NET LOSS PER SHARE: BASIC AND DILUTED $ ) ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes, which are an integral part of these financial statements 5 Shemn Corp. STATEMENT OF CASH FLOWS Six months ended July 31, 2017 (UNAUDITED) Six months ended July 31, 2017 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (2,269 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Decrease in Prepaid expenses 4,000 Increase in Inventory (6,685 ) Depreciation 149 Increase in Accounts Payable 940 CASH FLOWS USED IN OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Equipment (2,249 ) CASH FLOWS PROVIDED BY INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Related Party Loans 6,500 Proceeds from sale of common stock - CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH Cash, beginning of period Cash, end of period $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ 0 Income taxes paid $ 0 See accompanying notes, which are an integral part of these financial statements 6 Shemn Corp. NOTES TO THE FINANCIAL STATEMENTS July 31, 2017 (UNAUDITED) Note 1 – ORGANIZATION AND NATURE OF BUSINESS Shemn Corp. (“the Company”, “we”, “us” or “our”) was incorporated in the State of Nevada on September 6, 2016 and commenced to produce leather purses. Leather items like no other inherent style, beauty, elegance and status. Leather does not go out of fashion; they are not subject to its volatile tendencies. Note 2 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company had $11,120 revenues as of July 31, 2017. The Company currently has loses and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Therefore, there is substantial doubt about the Company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it will be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. Note 3 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The Company’s year-end is January 31. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash E q ui v a lents T h e C o m p a ny c o nsi d ers all h i gh ly li qu i d inves t m e n ts wit h t h e ori g i n a l m atu ritie s o f thre e m on t hs or les s to be ca s h e q u i v a le n t s. The Company had $941 of cash equivalents as of July 31, 2017. Prepaid Expenses Prepaid Expenses are recorded at fair market value. The Company had $0 in prepaid rent as of July 31, 2017. Inventories Inventories are stated at the lower of cost or market. Cost is principally determined using the first-in, first out (
